                                                                                                 FILED
                                                                                        2020 Jan-22 AM 09:55
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION
 EARNEST J. FILES,                            )
                                              )
        Petitioner,                           )
                                              )
 v.                                           )    Case No.: 2:18-cv-01346-LSC-HNJ
                                              )
 WARDEN GWENDOLYN GIVENS,                     )
 et al.,                                      )
                                              )
        Respondents.                          )

                            MEMORANDUM OPINION
       Earnest J. Files, an Alabama state prisoner proceeding pro se, filed a petition and

amended petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docs. 1,

2). On November 22, 2019, the magistrate judge entered a report recommending the

court grant Respondents’ motion for summary dismissal and dismiss the petitions with

prejudice as unexhausted and procedurally defaulted. (Doc. 18). The magistrate judge

advised the parties of their right to file specific written objections within fourteen (14)

days. (Id. at 9). On December 9, 2019, the magistrate judge granted Files’s motion for

an extension of time to file objections, in part, and ordered Files to file objections within

fourteen days of the entry date of the order. (Doc. 20). Instead of filing objections,

Files petitions the court for a writ of habeas corpus ad testificandum directing

Respondents to bring him before the court and moves for leave to file an amended

petition. (Docs. 21, 22).


                                             1
      The court DENIES Files’s petition for a writ of habeas corpus ad testificandum.

Moreover, Files’s proposed amended petition, (doc. 22), is a nearly verbatim copy of

his first amended petition which this court has considered. Accordingly, the court

DENIES Files’s motion for leave to file an amended petition.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court ADOPTS the magistrate

judge’s findings and ACCEPTS his recommendation. Respondents’ motion for

summary dismissal is due to be granted and Files’s petition and amended petition for a

writ of habeas corpus are due to be dismissed with prejudice as unexhausted and

procedurally defaulted. The court denies a certificate of appealability.

      The court will enter a separate order.

      DONE and ORDERED on January 22, 2020.



                                               _____________________________
                                                      L. Scott Coogler
                                                United States District Judge
                                                                                 160704




                                            2
